Citation Nr: 1703234	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for major depression, currently rated as 70 percent disabling.

2.  Entitlement to an effective date prior to April 16, 2010 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Winston-Salem, North Carolina, which denied a rating in excess of 50 percent for major depression and entitlement to TDIU.  This matter was previously before the Board in May 2014, when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for major depression and a TDIU claim on April 16, 2010.

2.  There is no evidence that makes it factually ascertainable that an increase in the Veteran's major depression or other service-connected disability occurred in the year prior to his April 16, 2010 claims for increased compensation.

3.  The Veteran's service-connected major depression has not resulted in total occupational and social impairment since April 16, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 16, 2010 for an increased rating for major depression and TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for a rating in excess of 70 percent for major depression have not been met at any point since April 16, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2010.  No additional notice is necessary.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  Social Security Administration (SSA) records concerning the Veteran's application for disability benefits were obtained.  VA provided examinations in June 2010 and August 2014.  There is nothing that suggests these examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after clinical examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In May 2014, the Board remanded this matter so the AOJ could schedule the Veteran for a new VA examination due to his reports of increased symptomatology since his last examination in June 2010.  As previously noted, VA provided an adequate examination in August 2014.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Effective Dates of Increased Compensation

On April 16, 2010, the Veteran filed an increased rating claim for major depression and a TDIU claim.  As noted in the introduction, the effective date for an award of increased compensation is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If an increase in disability is factually ascertainable within one year prior to the receipt of the claim for increased compensation, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination, VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, it is not factually ascertainable that there was an increase in disability in the year prior to the Veteran's April 2010 claim.  In several statements of record, the Veteran has asserted that he has not been able to work since January 2007 due to the severity of his service-connected major depression.  This is well before the one-year period prior to his April 2010 increased rating and TDIU claims.

Comparison of the psychiatric evaluations of record shows relatively consistent symptomatology since the effective date of service connection for major depressive disorder.  A February 2005 private evaluations shows the Veteran was experiencing depressed mood, anhedonia, social isolation, sleep disturbances, feelings of hopelessness and worthlessness, decreased concentration and memory, thoughts of death, and crying spells at that time.  The private psychiatrist, J.C.L., M.D., assigned a Global Assessment of Functioning (GAF) score of 40.  A September 2005 VA examiner noted similar symptoms, but assigned a GAF score of 50.  In March 2010, a second private psychiatrist, E.W.H., M.D., who began treating the Veteran in February 2005, indicated the Veteran was having nightmares three to four times per week, daily flashbacks, and exaggerated startle response, in addition to the symptoms previously noted.  E.W.H., M.D., assigned a GAF score of 35, but did not indicate that there was any definitive increase in symptomatology between February 2005 and March 2010.  During an August 2009 mental health intake initial evaluation, a VA treating psychiatrist assigned a GAF score of 55, but did not specifically list the symptoms resulting in functional impairment.  A June 2010 VA examiner reported similar symptoms as the past evaluators, noted the Veteran stopped working in 2007, and assigned a GAF score of 40.  In sum, the record shows the Veteran's disability picture with respect to major depression has remained relatively consistent since the effective date of service connection for the disability, notwithstanding the apparent increase in occupational impairment that resulted in the Veteran's unemployment in January 2007, which is well before the one-year period before his April 16, 2010 claims for increased compensation.

With respect to the explicit claim for TDIU, there is no evidence the Veteran's service-connected intertigo, which is currently evaluated as noncompensable, increased in symptomatology in the period from April 2009 to April 2010.

In sum, there is no evidence that indicates an increase in the Veteran's major depression or his other service-connected disability in the year prior to his April 16, 2010 claims for increased compensation.  As such, the proper effective date of increased compensation is the date of his claim.  TDIU and a 70 percent rating for major depression have been in effect since that date.  Further consideration of an earlier effective date is not warranted.

III.  Rating in Excess of 70 Percent for Major Depression

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's major depression is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130, Diagnostic Code 9434.  A 70 percent rating is currently assigned for the requisite period covered by this appeal.  As previously noted, the Board has determined it is not factually ascertainable that there was an increase in psychiatric symptomatology in the year prior to the Veteran's April 16, 2010 increased rating claim for major depression.  Thus, the Board must determine whether a rating in excess of 70 percent is warranted for major depression since April 16, 2010.  The Board notes a 100 percent rating is the only higher rating available under the requisite diagnostic criteria, so the essential element of this appeal is whether the Veteran meets the criteria for a 100 percent rating for major depression.

Under the General Rating Formula for Mental Disorders, a 100 percent rating is justified only when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

Here, the evidence does not establish a 100 percent rating is warranted for major depression because the disability has not resulted in total occupational and social impairment at any point since April 16, 2010.

The most recent VA examiner in August 2014 described the Veteran's functional impairment as occupational and social impairment with reduced reliability and productivity, which corresponds to the criteria for a 50 percent rating under the General Rating Formula for Mental Disorders.   The August 2014 VA examiner noted this functional impairment was due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal hygiene.  A June 2010 VA examiner reported similar symptomatology, in addition to suicidal ideology, but did not specifically address the level of functional impairment in terms of the rating criteria.  The AOJ resolved reasonable doubt in the Veteran's favor and assigned a 70 percent rating for major depression, effective April 16, 2010, based on the date of the Veteran's increased rating claim because some of his reported symptoms are listed as example symptoms in the 70 percent rating criteria.  However, the June 2010 and August 2014 VA examiners did not report the Veteran experiences any of the example symptomatology listed in the 100 percent criteria, or other symptoms of similar severity, frequency, and duration during this period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Private psychiatrists who assessed the Veteran in March 2005 and March 2010 also did not find the Veteran experiences the example symptomatology listed in the 100 percent criteria, or other symptoms of similar severity, frequency.  There is also nothing in treatment records that suggests a 100 percent rating is warranted.

The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  The June 2010 and August 2014 VA examination reports, the March 2010 private evaluation, and treatment records show the Veteran has always been alert and oriented to time and place throughout the requisite period from April 16, 2010 to the present.  There is no evidence of persistent delusions or hallucinations.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others.

Further, while the Veteran's symptoms are significant, they do not result in total occupational and social impairment.  The Veteran maintains a relationship with his wife, son, and other family members, although these relationships have been strained by the functional impairment resulting from his disability.  The August 2014 VA examiner noted the Veteran and his wife separated for a two-month period following the June 2010 VA examination, but they eventually reconciled.  During the August 2014 VA examination, the Veteran reported he has been visiting his sister in a nursing home on a daily basis since she was forced to enter the facility after suffering a stroke three years ago.  While the Board has no doubt these visits are difficult due to the Veteran's psychiatric symptomatology, his ability to engage in this type of interaction shows he does not experience total occupational and social impairment.  The Board acknowledges the Veteran has not worked in several years due to the severity of his disability; however, he is compensated for occupational impairment by the assignment of TDIU throughout the appeal period.  In sum, the preponderance of evidence is against a finding that a rating in excess of 70 percent is warranted at any point in the appeal period, and the reasonable doubt doctrine is not for application.  The evidence simply fails to show the Veteran experiences the functional impairment contemplated by the 100 percent rating criteria.

The Board has given consideration to whether extra-schedular consideration is warranted; however, the General Rating Formula for Mental Disorders allows for psychiatric disabilities to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, all of the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration for PTSD is not warranted as all of the Veteran's symptoms have been considered by the schedular rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  As noted above, the Veteran is in receipt of a TDIU from April 16, 2010.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from April 16, 2010, he is deemed to have total unemployability and there is no "gap" to fill by section 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating under Johnson is not warranted in this case.


ORDER

Entitlement to an effective date prior to April 16, 2010 for the 70 percent rating assigned for major depression is denied.

Entitlement to an effective date prior to April 16, 2010 for TDIU is denied.

Entitlement to a rating in excess of 70 percent for major depression is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


